Citation Nr: 1647526	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe




INTRODUCTION

The Veteran served on active duty from May 1959 until July 1980, including tours in Vietnam from November 1965 to January 1967, September 1967 to May 1969, and March 1971 to February 1972.  The Veteran died in 1994 and appellant claims as the Veteran's surviving spouse.

The case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015), 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 1994 and his death certificate lists the sole cause of death as cancer of the duodenum.

2. The Veteran was not service connected for any disabilities at the time of his death.

3. The Veteran served in Vietnam during the presumptive period and the Veteran's presumed Agent Orange exposure is related to his cancer of the duodenum.



CONCLUSION OF LAW

Cancer of the duodenum caused the Veteran's death and was caused by presumptive Agent Orange exposure in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.307, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and to assist with respect to the appellant's claim under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (2015).  In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected or compensable disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disease incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability the appellant must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the appellant contends that Agent Orange exposure caused the Veteran's cancer of the duodenum and subsequent death.  See June 2015 Appellant Brief.  The Veteran was not service-connected for any disability during his lifetime. 

First, the principal cause of death, listed as the immediate cause of the Veteran's death in the January 1994 death certificate, is cancer of the duodenum.  There is no evidence to show anything besides the Veteran's cancer caused his death.  See Private Medical Treatment Records from December 1992 to January 1994.

Second, for purposes of establishing exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA interprets the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran's military personnel records show he served in-country in the Republic of Vietnam from November 1965 to January 1967, September 1967 to May 1969, and March 1971 to February 1972.  Therefore, the Veteran's Agent Orange exposure is presumed to have occurred.  

Third, the competent and probative medical evidence supports a finding that the Veteran's cancer of the duodenum was caused by Agent Orange exposure.  The January 2015 medical report, submitted with the Representative's June 2015 Appellant Brief, states "it is at least as likely as not, and possibly more likely than not" that the Veteran's cancer of the duodenum was caused by Agent Orange exposure.  

The January 2015 medical report provided rationale to support this conclusion.  The January 2015 medical report stated that published medical studies show links between herbicides such as Agent Orange and intestinal and bowel cancers such as cancer of the duodenum.  The January 2015 medical report stated nothing in his family history predisposed him to an elevated risk of cancer of the duodenum.  Likewise, the January 2015 medical report stated that the timing of the cancer diagnosis and onset in 1992 was consistent with Agent Orange exposure before 1973, based on the typical pathogenesis of similar cancers.  Specifically, the January 2015 medical reported stated given that "cancer takes at least 15-20 years to develop, the time frame for the Veteran's cancer diagnosis is very consistent with a service-connected exposure."  Finally, the June 2015 Appellant's Brief noted that the Veteran's death occurred at the young age of fifty-four from an aggressive cancer.
   
The Board finds the January 2015 medical report on the relationship between the Veteran's cancer of the duodenum and presumed Agent Orange exposure is competent and probative.  The physician who wrote the January 2015 Medical Report is a medical doctor with the VA, as well as a PhD, and a board-certified oncologist.  He has the relevant expertise to give his opinion on this matter.  A medical opinion will be considered probative if it includes clear conclusions and on supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The physician based his opinion on the Veteran's entire file and on published peer-reviewed medical literature, listed as references in the January 2015 medical report.  As noted above, he gave adequate rationale to explain his medical opinion.  There is no contrary medical evidence.  As result, the evidence supports the appellant's claim.

For these reasons, the January 2015 Medical Report shows an etiological relationship between the Veteran's cancer of the duodenum and service.  As Agent Orange exposure is presumed and the Veteran's cancer of the duodenum caused the Veteran's death, entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


